Citation Nr: 1422405	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  10-02 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a dental condition.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant, Wife


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to July 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In April 2014, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The issues of entitlement to service connection for bilateral hearing loss, entitlement to service connection for a back disability, and entitlement to service connection for a dental condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Bilateral tinnitus is related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that service connection is warranted for tinnitus.  The Veteran has a current diagnosis of bilateral tinnitus.  See December 2008 VA examination report.  The evidence shows that the Veteran had in-service acoustic trauma while serving in the Army.  At the Board hearing the Veteran testified that he served on a tank crew as a loader and a gunner and that he was exposed to loud noise on the practice firing range.  The Veteran is competent to report exposure to loud noise and his observations are consistent with the circumstances of his service.  

The Veteran has consistently asserted that he has experienced tinnitus since service.  A September 1967 service treatment records indicates the Veteran reported his "right ear rings."  The December 2008 VA examination report reflects that he reported he had tinnitus bilaterally present for 40 years.  He also testified that he first noticed ringing in his ears at the tank firing range.  See Hearing Transcript (Tr.) at p. 6.  As a lay person, the Veteran is competent to report having had continuous symptoms of ringing in his ears since service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds the Veteran's report of ongoing symptoms since service to be credible.  The December 2008 VA examiner found that it was not possible to determine the etiology of the tinnitus without resorting to mere speculation.  Based on the Veteran's competent and credible report that he has had tinnitus since his exposure to loud noise in service and the fact that he reported ringing in his right ear in service, the Board finds that the criteria for entitlement to service connection for tinnitus have been met.  U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for bilateral tinnitus is granted.




REMAND

In regard to the Veteran's claim for entitlement to service connection for bilateral hearing loss, the Veteran was afforded a VA examination in December 2008.  The VA examiner found that it was not likely that the hearing loss was a result of military noise exposure because the Veteran's hearing was within normal limits at the time of separation from service.  The Veteran and his wife have testified that he had symptoms of bilateral hearing loss since service.  As the VA examiner solely based the opinion on the fact that the Veteran had normal hearing at the time of his separation from service and did not address the Veteran's competent report of hearing loss since service, the examination is inadequate.  The VA examiner also failed to address the September 1967 service treatment record which indicates the Veteran reported that he could not hear.  Thus, the claim must be remanded for a new opinion.

The Board finds that a VA examination is necessary to determine whether the Veteran has a back disability that is related to service.  The Veteran has asserted that he injured his neck when he fell after receiving a shot in August 1967.  See Tr. at p. 5.  He also reported that he injured his back when he was unloading a flat semi-truck later in service, for which he received a steroid shot in his lower back. In a buddy statement received in October 2010, O.Q. stated that he could remember the Veteran going to the dispensary for back problems.   The Veteran's VA treatment records indicate he has been diagnosed with cervical stenosis and underwent a cervical discectomy and fusion in January 2008.  The Veteran also had lumbar surgery.  The Veteran and his wife have testified that he has had back pain since service.  As the evidence indicates the Veteran may have a back disability that is related to service, the Board finds that a VA examination is necessary to determine the etiology of the Veteran's back disabilities.

The Veteran has asserted that he is entitled to service connection for a dental condition.  The Veteran's service treatment records reflect that he fell in service and chipped several teeth.  In a November 1971 rating decision, the RO found that the Veteran had dental trauma to teeth 6, 7, 8, 25, 26, and 27 that was service-connected for outpatient .  The Veteran was provided with a VA examination in September 2008.  The VA examiner indicated that the Veteran had lost all of his lower teeth following active duty, "apparently through periodontal disease and trauma from occlusion", except one root which was currently loose.  The VA examiner did not directly address whether the in-service dental trauma caused the loss of other teeth.  Thus, a clarifying opinion should be obtained.

At the Board hearing, the Veteran testified that he has been on Social Security Administration (SSA) disability since the early 1980s.  See Tr. at p. 17.  The Veteran's SSA records have not been associated with the claims file.  As the records may be relevant to the claims, they must be obtained.

The Veteran's service treatment records are incomplete.  A photocopy of an August 1967 service treatment record indicates the Veteran passed out after getting shots and was treated in hospital, E.R.  No attempts have been made to obtain records directly from the Ireland Army Hospital at Fort Knox, Kentucky from August 1967.  Although the record indicates the Veteran was not admitted, as the majority of the Veteran's service treatment records appear to be missing, an attempt should be made to request any additional records from August 1967 for treatment at Ireland Army Hospital.

At the Board hearing, the Veteran testified that he received care at the VA from at least the 1990s, and possibly the end of the 1980s.  See Tr. at p. 19.  The earliest VA treatment record in the claims file is from December 2003.  Thus, the Veteran's complete VA treatment records, including any records from prior to December 2003, should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If no records are available, the claims file must indicate this fact.

2.  Request any service treatment records from August 1967 for treatment in the Emergency Room at Ireland Army Hospital, Fort Knox.  If no records are available, the claims file must indicate this fact. 

3.  Obtain the Veteran's complete VA treatment records, including any records from prior to December 2003 and records from October 2013.  If no records are available, the claims file must indicate this fact. 

4.   Then, forward the claims file to a VA clinician of appropriate expertise to provide an opinion on whether the Veteran's hearing loss is at least as likely as not (50 percent or greater probability) related to active service, to include exposure to loud noise. 

The clinician should address the Veteran's competent and credible report of having had symptoms of hearing loss since service and the September 1967 service treatment record which indicates that the Veteran reported that he "cannot hear."

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

5.  After completion of steps 1 through 3, schedule the Veteran for a VA examination to determine the following:

(a)  Identify all cervical, thoracic and lumbar spine disabilities.

(b)  Provide an opinion as to whether it is at least a likely as not (50 percent or greater probability) that any back disability identified is related to active service.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

6.  After completion of steps 1 through 3, forward the claims file to a VA clinician for a clarifying opinion as to whether any dental conditions (other than dental trauma for teeth 6, 7, 8, 25, 26 and 27), to include loss of teeth, were caused or aggravated by dental trauma in service.  

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

If the VA clinician determines that another VA dental examination is necessary to provide an opinion, such should be accomplished.

7.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for bilateral hearing loss, a back disability and a dental condition.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


